Citation Nr: 1104633	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-29 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiac disability, to 
include bradycardia, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Waco, Texas.  In July 
2003, the RO denied claims for service connection for a cardiac 
disability and for hypertension.  A videoconference Board hearing 
was held at the RO in October 2008 before the undersigned Acting 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the record.  

In July and December 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  A review of the 
claims file shows that there has been substantial compliance with 
the Board's remand directives. 


FINDINGS OF FACT

1. A cardiac disability, to include bradycardia, was not manifest 
in active service and is not related to service; it also was not 
caused or aggravated by service-connected PTSD.

2. Hypertension was not manifest in service or in the first post-
service year; it also was not caused or aggravated by service-
connected PTSD.




CONCLUSIONS OF LAW

1. Service connection for a cardiac disability, to include 
bradycardia, including as secondary to service-connected PTSD, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2010).

2. Service connection for hypertension, including as secondary to 
service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in April 2004, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in a March 2006 letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 
2006 supplemental statement of the case readjudicated the claims 
on appeal and cured any timing defect with respect to the notice 
provided to the Veteran in this appeal.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board notes that the April 2003 letter was sent 
before the initial adjudication of the Veteran's claims; thus, 
this notice was timely. 

Subsequent to a rating decision that granted service connection 
for PTSD, the Veteran advanced secondary service connection 
theories of entitlement for his cardiac disability and 
hypertension.  The Veteran did not receive a VCAA notice letter 
that informed him what was needed to substantiate his secondary 
service connection claims.  In Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error in 
VCAA notice should be presumed prejudicial and that VA must 
always bear the burden of proving that such an error did not 
cause harm.  In reversing Sanders, the Supreme Court in essence 
held that - except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, and determinations on the 
issue of harmless error should be made on a case-by-case basis.  
Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged 
that he was prejudiced because he did not receive notice of what 
was needed to substantiate his secondary service connection claim 
claims.  The record reflects that the Veteran was aware of what 
was needed to substantiate such claims as he first advanced them 
subsequent to receiving service connection for PTSD and submitted 
evidence from a private provider alleging a relationship between 
PTSD and the cardiac disability and/or hypertension.  
Additionally, the December 2008 Board remand advised him of the 
relevant criteria for secondary service connection claims.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran's service treatment records (STRs) have been 
associated with the claims file and pertinent postservice 
treatment records have been secured.  He has reported that he was 
receiving Social Security Administration (SSA) benefits due to 
age.  The Veteran also has not alleged that he has applied for or 
received SSA disability benefits.  Accordingly, the Board finds 
that any SSA records obtained via remand would not be not be 
relevant to this appeal and need not be sought on remand.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

The RO arranged for VA examinations in February and June 2009 
(with addendum in February 2009).  The examinations are adequate 
as they considered the evidence of record and the reported 
history of the Veteran, were based on examinations of the 
Veteran, noted pertinent history and all findings necessary for 
proper determinations in the matters, and explained the rationale 
for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases (including 
hypertension), service connection may be established on a 
presumptive basis if they are manifested to a compensable degree 
in a specified period of time postservice (one year for organic 
diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will provide a summary of the relevant evidence 
as appropriate and the analysis will focus specifically on what 
the evidence shows, or fails to show, as to the claims.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hypertension/high blood 
pressure or cardiac disability.

An August 2005 VA outpatient treatment record notes that there 
was no medical evidence to support a  relationship between the 
Veteran's blood pressure and heart condition and his insomnia.  

An undated letter received in March 2006 from J.W.C., M.D., notes 
that it was his opinion that the Veteran's hypertension and 
bradycardia were potentially etiologically related to and almost 
certainly aggravated by his PTSD.  Dr. J.W.C. noted that 
hypertension and resulting heart disease are known to be stress 
sensitive illnesses and that PTSD, no doubt, causes stress.  

A May 2006 VA outpatient treatment record notes that the Veteran 
had hypertension, which generally was often stress induced or at 
least stress-influenced and that PTSD very likely contributed to 
his blood pressure problem.  

On June 2006 VA examination the diagnosis was hypertensive 
vascular disease dating to 1992 and hypertensive cardiovascular 
disease manifested by left ventricular hypertrophy and apparent 
sick sinus syndrome.  The examiner opined that it was less likely 
than not that the Veteran's hypertension and bradycardia were 
secondary to PTSD.    

A March 2007 VA opinion by an internal medicine specialist 
concluded that the Veteran had sick sinus syndrome which was 
unaffected by PTSD and it would be pure speculation to state that 
the Veteran's PTSD has any effect on his hypertension and 
hypertension was worsened by the Veteran's being 80 pounds 
overweight.   

An undated letter from psychiatrist Dr. J.W.C. received in June 
2007 and again in March 2008 notes that there was evidence that 
pointed to abnormal stress responses being involved in causing 
various diseases or conditions, including: anxiety disorders, 
depression, high blood pressure, cardiovascular disease.  
Dr. J.W.C. added that elevated blood sugars and migraine 
headaches could also be stress responses and that overwhelming 
psychological stress like the Veteran experienced in Vietnam 
frequently leads to PTSD with symptoms such as insomnia, 
irritability, and difficulty concentrating.  Dr. J.W.C. added 
that the Veteran's treatment records showed the Veteran had all 
the above conditions in addition to a sleep disorder with 
nightmares.  Dr. J.W.C. concluded that, regarding the 
relationship of PTSD to hypertension, "if PTSD is not etiologic 
it almost certainly aggravated and accelerated your hypertension 
and other stress related illnesses."  

On February 2009 VA examination the Veteran reported that he had 
been diagnosed as having high blood pressure in the late 80's or 
early 90's and his blood pressure became elevated three times per 
week when he got upset.  He also reported that he was diagnosed 
with bradycardia in the late 90's to early 2000's and, after 
being told he might have sick sinus syndrome, a pacemaker was 
implanted in 2006.  The diagnosis was high blood pressure and 
bradycardia status post pacemaker.  

In a February 2009 addendum to the February 2009 VA examination 
report, the VA examiner opined that the Veteran's high blood 
pressure and bradycardia status post pacemaker placement were 
less likely than not caused or aggravated by his service-
connected PTSD and that bradycardia was more likely due to 
physiologic abnormality of the heart.  The VA examiner added that 
hypertension was a common condition and that according to the 
National Health and Nutrition Examination Survey that 
30.1 percent of U.S. residents between the ages of 40 and 59 have 
hypertension and that according to Cecil's Essentials of Medicine 
95 percent of cases of hypertension are primary in nature with 
secondary causes of hypertension being uncommon. This VA examiner 
noted that, to date, there had been only a few studies that 
showed an increase in hypertension  due to PTSD and that they had 
significant issues regarding their methodology.  She noted that 
the Veterans Affairs Normative Aging Study did not show an 
increase in blood pressure in patients with the highest scores 
for PTSD.  The VA examiner added that bradycardia has not been 
linked to PTSD and one would expect an increase in heart rate 
rather than a decrease in patients with PTSD due to catecholamine 
excess.   

A November 2009 private outpatient treatment record notes that 
the Veteran had a history of PTSD, a variety of rhythm 
abnormalities, and depressed left ventricular function with 
reduced ejection fraction.  It also notes that the Veteran began 
to have atrial arrhythmias "a number of months ago" and that he 
was known to have hypertension.  The Veteran was advised that 
there was a fairly large body of literature that indicated that 
cardiac arrhythmias "may be caused by exacerbated stress 
disorders."  The assessment was pacemaker (permanent), 
hypertension, PTSD, ventricular hypertrophy (left), atrial 
fibrillation (paroxysmal), and atrial arrhythmias (probably 
stress induced).  

A February 2010 letter from J.L.S., M.D., a cardiologist, notes 
that he treated the Veteran for hypertension and a variety of 
cardiac arrhythmias which required special medication and a 
pacemaker.  Dr. J.L.S. stated that it was well known that 
arrhythmias can be related to stress and that the Veteran was 
under constant treatment for PTSD.  He opined that it was very 
likely that at least some of his arrhythmias were stress related.  

April 2009 studies of Dr. L.D.K. submitted in March 2010 noted 
that, based on his  research, there was a link between PTSD and 
coronary heart disease.    

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a cardiac 
disability, to include bradycardia, and for hypertension, each 
including as secondary to service-connected PTSD.  The Veteran 
has diagnoses of hypertension and bradycardia.  As noted above, 
however, his STRs do not show that these disabilities had their 
onset in service.  Consequently, service connection for 
hypertension and bradycardia on the basis that these disabilities 
became manifest in service and persisted after service separation 
is not warranted.  Additionally, there is no evidence or 
allegation that hypertension was manifest in the first year 
following the Veteran's discharge from active service (i.e., by 
June 1967).  Consequently, service connection for hypertension on 
a presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  
The Veteran's VA outpatient treatment records, including VA 
examination reports, noted the onset of hypertension in 1992, 
approximately 26 years after his service separation in June 1966.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran does not allege, and the competent evidence does not 
show, that either of these disabilities were related directly to 
active service.  Additionally, both of these disabilities first 
were manifest many years post-service.  Consequently, direct 
service connection for a cardiac disability, to include 
bradycardia, and for hypertension also is not warranted.

The Veteran's theory of entitlement is that his cardiac 
disability, to include bradycardia, and hypertension are 
secondary to his service-connected PTSD.  As noted above, the 
evidence of record establishes that the Veteran has diagnoses of 
hypertension and bradycardia.  Service connection also is in 
effect for PTSD.  What the Veteran still must show through 
competent evidence is a nexus between the current bradycardia 
and/or hypertension and his service-connected PTSD.  In other 
words, the competent evidence must indicate that these claimed 
disabilities were caused or aggravated by service-connected PTSD.   

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Veterans Court also has held that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

The undated opinion of Dr. J.W.C. received in March 2006 was that 
the Veteran's hypertension and bradycardia potentially were 
related etiologically to and almost certainly aggravated by his 
PTSD.  Dr. J.W.C. noted that hypertension and resulting heart 
disease were known to be stress sensitive illnesses and PTSD no 
doubt caused stress.  With regard to whether the Veteran's 
cardiac disability and hypertension were caused by PTSD, the 
Board notes that Dr. J.W.C.'s opinion received in March 2006 
lacks substantial probative weight because it is phrased in terms 
that are general and speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to support a 
claim).  Dr. J.W.C. did not provide any citation to medical 
literature to support his conclusion.  The Board also finds 
Dr. J.W.C.'s opinion received in March 2006 regarding aggravation 
to be of less probative weight.  While Dr. J.W.C. is a 
psychiatrist and competent to offer the opinion, his expertise is 
in the treatment of psychiatric disability and accompanying 
manifestations.  Dr. J.W.C. is not shown to have expertise in 
physical medicine or cardiac disability such as hypertension and 
bradycardia.  In questions of etiology and/or aggravation of 
cardiac disabilities, the Board places less probative weight on 
his opinion.  In essence, the rationale for  
Dr. J.W.C.'s opinion was that PTSD causes stress and hypertension 
and bradycardia were stress sensitive illnesses.  Dr. J.W.C. did 
not provide any evidence particular to the Veteran as to why this 
was his opinion.   

In a May 2006 VA outpatient treatment record, a VA examiner 
opined that the Veteran had hypertension, which generally was 
often stress induced or at least stress-influenced and that PTSD 
very likely contributed to his blood pressure problem.  The Board 
also assigns this opinion less probative weight as it lacks any 
explanation of rationale or citation to the Veteran's medical 
history, any evidence, and any medical literature/treatise.  Id.

The VA examiner's June 2006 opinion was that it was less likely 
than not that the Veteran's hypertension and bradycardia were 
secondary to PTSD.  The Veterans Court has held, "A mere 
conclusion by a medical doctor is insufficient to allow the Board 
to make an informed decision as to what weight to assign to the 
doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  The VA examiner's June 2006 opinion was not supported by 
any explanation of rationale or citation to medical evidence of 
record or medical treatise/literature.  As a mere conclusion, the 
Board finds that this opinion is not probative evidence in this 
appeal.

The March 2007 VA opinion by an internal medicine specialist was 
that the Veteran had sick sinus syndrome which was unaffected by 
PTSD.  As noted above, this opinion is a mere conclusion without 
any explanation of rationale and is not probative evidence.  Id.  
The March 2007 VA opinion also indicated that it would be pure 
speculation to state that the Veteran's PTSD had any effect on 
his hypertension and it was worsened by his being 80 pounds 
overweight.  

An additional opinion from Dr. J.W.C. received in June 2007 and 
again in March 2008 notes that there was evidence that pointed to 
abnormal stress responses being involved in causing various 
diseases or conditions, including: anxiety disorders, depression, 
high blood pressure, and cardiovascular disease.  Dr. J.W.C. 
concluded that, regarding the relationship of PTSD to 
hypertension, "if PTSD is not etiologic it almost certainly 
aggravated and accelerated your hypertension and other stress 
related illnesses."  Dr. J.W.C. did not cite to any medical 
evidence or literature that would support his conclusion, 
however.  The Board again affords this opinion less probative 
weight due to Dr. J.W.C.'s specialty and medical expertise.  

The February 2009 VA examiner's opinion was that the Veteran's 
high blood pressure and bradycardia status post pacemaker 
placement were less likely than not caused or aggravated by his 
service-connected PTSD and bradycardia was more likely due to 
physiologic abnormality of the heart.  As support for her 
opinion, the VA examiner cited the National Health and Nutrition 
Examination Survey (which noted that 30.1 percent of U.S. 
residents between the ages of 40 and 59 have hypertension) and to 
Cecil's Essentials of Medicine which noted that 95 percent of 
cases of hypertension are primary in nature with secondary causes 
of hypertension being uncommon.  This VA examiner also cited to 
the Veterans Affairs Normative Aging Study which did not show an 
increase in blood pressure in patients with the highest scores 
for PTSD.  She added that bradycardia has not been linked to PTSD 
and that one would expect an increase in heart rate rather than a 
decrease in patients with PTSD due to catecholamine excess.  This 
VA examiner is a medical professional competent to provide an 
etiological opinion.  The Board finds her February 2009 opinion 
is probative evidence.  The Board emphasizes that the VA 
examiner's expertise in evaluation of physical disabilities (as 
opposed to psychiatric ones) and her explanation of rationale 
with citation to medical literature and treatise renders the 
opinion highly probative. 

The November 2009 private outpatient treatment record notes that 
the Veteran had a history of PTSD, a variety of rhythm 
abnormalities, and that there was a fairly large body of 
literature that indicated that cardiac arrhythmias "may be 
caused by exacerbated stress disorders [sic]."  The Board finds 
this evidence to be speculative as it does not relate the 
Veteran's hypertension and bradycardia etiologically to PTSD or 
provide that they were aggravated by PTSD.  The large body of 
literature was neither referenced nor provided as evidence.  
Notably, the studies provided by the Veteran do not discuss the 
alleged etiological relationship of arrhythmias and PTSD/stress.    

The February 2010 opinion from Dr. J.L.S., a cardiologist, 
indicates that it was well known that arrhythmias can be related 
to stress and that the Veteran was under constant treatment for 
PTSD.  Dr. J.L.S. opined that it was very likely that at least 
some of the Veteran's arrhythmias were stress related.  While 
this opinion is speculative, it also does not relate the 
Veteran's bradycardia specifically to his PTSD.  Dr. J.L.S. does 
not elaborate on which arrhythmia was in his opinion related to 
stress or distinguish the aggravation from sources of stress 
other than PTSD.     

The Board acknowledges that the studies of Dr. L.D.K. submitted 
in March 2010 note that, based on his research, there was a link 
between PTSD and coronary heart disease (CHD).  The Veteran is 
not shown to have coronary heart disease, which is defined as "a 
narrowing of the small blood vessels that supply blood and oxygen 
to the heart."  See Coronary Heart Disease, National Institute 
of Health, 
http://www.nlm.nih.gov/medlineplus/ency/article/007115.htm 
(2010).  The Veteran's VA outpatient treatment records are silent 
for CHD or coronary artery disease.  As such, Dr. L.D.K's opinion 
is not probative on the issue of whether hypertension or 
bradycardia (or other arrhythmia) were caused or aggravated by 
service-connected PTSD.
 
On longitudinal review of the evidence of record, the Board finds 
that the opinions submitted in support of the Veteran's claims 
are speculative and inferential and cite to the proposition 
generally that hypertension and bradycardia are related to or can 
be aggravated by stress and, since the Veteran has PTSD, the 
resulting stress aggravated his conditions.  These opinions do 
not provide any citation, supporting evidence, or explanatory 
rationale.   They also do not point to any general clinical data 
or clinical data specific to the Veteran showing an increase in 
disability due to service-connected PTSD.  

Regarding hypertension, the most probative opinion of record is 
that of the February 2009 VA examiner.  Her citation to the 
Veterans Affairs Normative Aging Study (which did not show an 
increase in blood pressure in patients with the highest scores 
for PTSD) and Cecil's Essential of Medicine noting that only 5 
percent of cases of hypertension and secondary (not primary) are 
not refuted by any medical literature or evidence of record.  
Additionally, a VA examiner opined that the Veteran's 
hypertension was primary (due to obesity).  While the opinions 
provided by the Veteran in support of his claim contain 
information contradictory to information found in the VA opinions 
of record, none of the opinions provided by the Veteran in 
support of his claim cite directly to medical literature or 
otherwise provide persuasive rationale to support their opinions.  
Accordingly, service connection for hypertension as secondary to 
service-connected PTSD is not warranted.

In regard to the cardiac disability, the Board finds that the 
cardiologist's February 2010 opinion is speculative and did not 
provide any rationale for why "some of" the Veteran's 
arrhythmias would be related to stress.  The cardiologist also 
did not opine specifically that the stress from PTSD would be 
related to his cardiac disability.  Additionally, this 
cardiologist did not relate the Veteran's bradycardia to his 
service-connected PTSD or account for the explanation offered by 
the February 2009 VA examiner that bradycardia has not been 
linked to PTSD and one would expect an increase in heart rate 
rather than a decrease in patients with PTSD due to catecholamine 
excess.  Accordingly, service connection for bradycardia as 
secondary to service-connected PTSD is not warranted.

While the Veteran is competent to provide lay evidence as to 
observation of his disability symptoms cardiac disabilities must 
be diagnosed through medical testing/diagnostics and the question 
of an etiological relationship  between PTSD and cardiac 
disabilities or aggravation is a complex medical question that 
requires medical expertise/training and is not capable of 
resolution through lay observation.  
Therefore the Veteran is not competent to establish by his own 
statements that his cardiac disabilities were caused or are 
aggravated by his service connected PTSD.  See Jandreau v. 
Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 
Vet. App. 303, 308-309 (2007); and Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).   

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

 Entitlement to service connection for a cardiac disability, to 
include bradycardia, including as secondary to service-connected 
PTSD, is denied.  

Entitlement to service connection for hypertension, including as 
secondary to service-connected PTSD, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


